Exhibit 10.20

     
(AHCCCS LOGO) [c09301c0930101.gif]
  ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM ADMINISTRATION
DIVISION OF BUSINESS AND FINANCE
SECTION A: CONTRACT

             
1. AMENDMENT
  2. CONTRACT   3. EFFECTIVE DATE OF   4. PROGRAM NUMBER:   NO.:   AMENDMENT:  
 
11
  YH09-0001-04   October 1, 2009   DHCM – ACUTE

5. CONTRACTOR’S NAME AND ADDRESS:
Health Choice Arizona
410 N. 44th Street, Suite 900
Phoenix, AZ 85008
6. PURPOSE OF AMENDMENT: To amend Section B, Capitation Rates, to allow for
payment of retroactive rural hospital inpatient reimbursement, effective
October 1, 2009 through September 30, 2010.
7. THE CONTRACT REFERENCED ABOVE FOLLOWS
ADD to Section B, CAPITATION RATES after first subparagraph add the following
language:
The Contractor will be paid the attached supplemental payment amounts to
increase rural hospital inpatient reimbursement. The supplemental payment
amounts are allocated to the appropriate risk groups based on historical
utilization. AHCCCS requires that the Contractor them make one-time payments to
each rural hospital as prescribed on the attached schedule, pursuant A.R.S.
§38-2005 02, to Increase inpatient reimbursement to these small rural hospitals.
The Contractor shall make the prescribed payments to the rural hospitals 15 days
from receipt of the funds and submit proof of payment to the rural hospitals to
the Assistant Director of the Division of Health Care Management 30 days from
receipt of the funds.
The regular per member per month capitation rates for the period of October 1,
2009 through September 30, 2010, are not impacted by this amendment.
NOTE: Please sign, date, and return executed file by E-Mail to: Mark Held at
Mark.Held@azahcccs.gov
Sr. Procurement Specialist, AHCCCS Contracts and Purchasing
and Steward McKenzie at Steward.McKenzie@azahcccs.gov
8. EXCEPT AS PROVIDED FOR HEREIN, ALL TERMS AND CONDITIONS OF THE ORIGINAL
CONTRACT NOT HERETOFORE CHANGED AND/OR AMENDED REMAIN UNCHANGED AND IN FULL
EFFECT.
IN WITNESS WHEREOF THE PARTIES HERETO SIGN THEIR NAMES IN AGREEMENT

     
9. SIGNATURE OF AUTHORIZED REPRESENTATIVE:

/s/ Carolyn Rose
  10: SIGNATURE OF AHCCCSA CONTRACTING OFFICER:

/s/ Michael Veit
 
   
TYPED NAME: CAROLYN ROSE
  TYPED NAME: MICHAEL VEIT
 
   
TITLE: CHIEF EXECUTIVE OFFICER
  TITLE: CONTRACTS & PURCHASING ADMINISTRATOR
 
   
DATE: 11/2/10
  DATE: OCT 8 2010

 

 



--------------------------------------------------------------------------------



 



ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM
ACUTE SUPPLEMENTAL PAYMENT SUMMARY – Rural
Health Choice Arizona
CYE 2010
Supplemental Payment Related To:

                                                      TANF     TANF     SSI    
SSI             Total   Supplemental Payment:   <1 M/F     14-44 F     w/ Med  
  w/o Med     Non-MED     Payment  
4 Apache/Coconino/Mohave/ Navajo
  $ 582,995.18     $ 1,109,571.48     $ 178,467.91     $ 257,147.32     $
654,382.35     $ 2,782,564.24  
10 Pima/Santa Cruz
  $ 119,746.21     $ 179,019.32     $ 18,422.49     $ 13,616.87     $ 19,573.90
    $ 351,178.79  
 
                                             
 
                                          $ 3,133,743.03  

Two percent Premium tax is included in the Supplemental Capitation Payments.
Payments to the hospitals stated without Premium tax.

          Health Choice Arizona   Payment  
Benson Hospital
  $ —  
Carondolet Holy Cross
  $ 217,862.31  
Cobre Valley Community Hospital
  $ —  
Copper Queen Community Hospital
  $ —  
La Paz Regional Hospital
  $ 77,347.64  
Little Colorado Medical Center
  $ 378,953.09  
Mount Graham Regional Medical Center
  $ —  
Summit Healthcare Regional Medical Center
  $ 1,302,758.78  
Northern Cochise Community Hospital
  $ —  
Page Hospital
  $ 156,347.39  
Payson Regional Medical Center
  $ —  
Sage Memorial Hospital
  $ 94,828.54  
Sierra Vista Regional Health
  $ —  
Southeastern Az Medical Center
  $ —  
Valley View Medical Center
  $ 791,629.41  
Verde Valley Medical Center
  $ —  
White Mountain Regional Medical Center
  $ 51,141.01  
Wickenburg Regional Health Center
  $ —  
YRMC East
  $ —  
 
     
Total Payments
  $ 3,071,068.17  
Premium Tax
  $ 62,674.86  
Total with Premium Tax
  $ 3,133,743.03  

 

 